Citation Nr: 0721422	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  99-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for lumbar 
paravertebral myositis.

5.  Entitlement to a compensable rating for residuals of a 
right ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and spouse.


INTRODUCTION

The veteran served on active duty from January to October 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought.   

The case was previously before the Board in July 2003, at 
which time it was remanded to attempt to obtain additional 
records.  

In February 2005 the Board affirmed the RO's denial of these 
claims.  The appellant appealed this case to the U.S. Court 
of Appeals for Veterans Claims (Court).  In September 2006, 
the VA General Counsel and the appellant's representative 
filed a joint motion with the Court.  The Court approved the 
joint motion that month, vacating and remanding the Board's 
decision in this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion is unclear.  Pursuant to the 
Board's July 2003 Remand, the RO mailed additional pertinent 
correspondence to the veteran's address as variously verified 
in the record, but such was returned as undeliverable.  Based 
on the foregoing actions, the Board considered that the RO 
complied with the remand instructions and Stegall v. West, 11 
Vet. App. 268 (1998).  It bears emphasis that VA's duty to 
assist is not always a "one-way street"; the veteran has an 
obligation to assist in the adjudication of his claim in 
notifying VA of any change in address.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

The joint motion notes an alternative address that may be the 
veteran's current address.  In any event, as the veteran 
appealed this case to the Court, it appears that a more 
recent address for the veteran is now available.  The veteran 
is advised to always provide the VA his most recent mailing 
address or a method the VA can use to contact him.

Accordingly, in light of this fact, the case is REMANDED for 
the following action:

1.  As required by the Court, verify the 
appellant's current address (see report of 
contact dated March 2007).

2.  Verify the appellant's dates of 
service.

3.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a), 38 C.F.R.  
§ 3.159(b), as well as the Court's 
decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002),  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and in 
this case.   

4.  The record indicates that the veteran 
was treated for the following: 

Asthma and Lumbar Paravertebral Myositis 
at the Hospital Auxilio Mutuo, P. O. Box 
191227, San Juan, PR 00919-1227, during 
the period of January 1992 to November 
1995.  

Residuals of a Right Ankle Injury, Asthma 
and Lumbar Paravertebral Myositis at 
Hospital San Francisco, P. O. Box 29025, 
San Juan, PR 00929-0025, during the period 
of January 1992 to June 1993.  

Residuals of a Right Ankle Injury and 
Lumbar Paravertebral Myositis by Dr. 
Martinez Fusuatra, #18 Reparto Aleman, 65 
INF Rio Piedras, during the period of 
September 1993 to October 1994.  

If they have not already been obtained, 
make arrangements to obtain complete 
clinical records.  What was done to obtain 
these records should be clearly noted in 
the record.       

5.  The RO should arrange for a VA 
examination to determine the nature, extent 
and severity of the veteran's service-
connected right ankle fracture.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings and comment on the 
functional limitation, if any, caused by 
the veteran's service-connected right foot.  
The examiner should provide explicit 
responses to the following questions:

(a)  What are the manifestations of the 
service-connected right ankle fracture?   
Plantar flexion and dorsiflexion of the 
right foot should be noted.

(b)  The veteran has complaints of pain which 
he attributes to his service-connected right 
foot disability.  The examiner is requested to 
specifically comment on the presence or absence 
of any objective manifestation that would 
demonstrate functional impairment due to pain 
attributable to the right foot disability.

(c)  Does the veteran have incoordination or an 
impaired ability to execute skilled movements 
smoothly as a result of his service-connected 
right foot disability?  If so, the examiner 
should comment of the severity of his 
incoordination and the effects his 
incoordination has on his ability to function.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



